Title: From John Adams to John Quincy Adams, 30 August 1813
From: Adams, John
To: Adams, John Quincy



My Dear Son
Quincy August 30th. 1813.

The Meloncholly History of the last Journey and the last days of your Sister will be given you by the your Mother. My Eyes, my hands and my heart are too weak to endure it, I can only Say, May my last End be like her’s. From the Cradle the most healthy of all my Children, till the last two years; during which she has Suffered, with all that patience fortitude and Equanimity which She uniformly preserved in Prosperity and Adversity, in Opulence and Indigence, in crosses disappointments and humiliations as well as elevations and hozannas, through her whole life.
The loss of Children is not new to me: nor of Grandchildren Relations and Friends, have fallen around me; all my days, and in these last Years, as you may know, many who were very near my heart.
Death has never been a Stranger to my Sight or to my Imagination or to my Reflections, The Death of my dear Partner, and of all my Children, and what is more affecting her Widowhood and their Orphanage, in Poverty confiscation, disgrace contempt and Ignominy have been familiar to my Contemplations as probably Events. When Congress was flying from City to City, and from Province to Province; when you and I were tossed in the Gulph Stream or Sinking in a leaky Ship: or climbing the Austurias and Pyrenées; when for more than a year in Holland I was in danger of worse mobs than that of Baltimore: my meditations on the miseries of my family, in the case of any fatal Accident to me; were the most cruel sufferings I ever under went in my Life.
Thus familiar with the thoughts of Afflictions, the glorious Life and Death of my dear Daughter have been the greatest consolation to me under her loss that providence could have given me. I am gratefull and resigned. Resignation in all such cases, is our Interest, our only consolation, our Happiness, no less than our Duty.
Col. Smith and the lovely Caroline are with us: so are your Sons, in good health. John Smith a dutiful Son, is gone to New-York.
Judge Vanderkemp is in Boston, came to see Charles Elliot, Son of Samuel Elliot Esqr, at the request of the Father—and the Son a learned and ingenious Youth, who is following Buckminster and so many other noses cropéd at the first opening of the bud,
We are all remarkably well. Love to all.—
Your affectionate
John Adams—